Exhibit 99.1 Financial Report October - December 2007 Sales: Up 11% to $1,784 million EBIT: Up 20% to $164 million Cash Flow: Up 47% to $232 million (Stockholm, Jan. 31, 2008) – – – For the three-month period ended December 31, 2007, Autoliv Inc. (NYSE: ALV and SSE: ALIV) – the worldwide leader in automotive safety systems – reported the highest sales and operating income of any quarter, and its best cash flow for any fourth quarter. When compared to the same quarter 2006, net sales rose by 11% to $1,784 million with the organic portion growing by nearly 4%. Operating income improved by 20% to $164 million, resulting in an operating margin of 9.2% compared to 8.5% in the fourth quarter 2006. Income before tax increased by 20% to $149 million. Net income totalled $94 million with earnings per share of $1.25 compared to $103 million and $1.27, respectively, in the fourth quarter 2006, whichwas positively impacted by discrete tax items of $24 million. In the fourth quarter of 2007, discrete tax items had an $8 million negative effect. Excluding the effect of all discrete tax items, earnings per share improved by 40% to $1.36 (non-U.S GAAP measure, see table). Cash flow from operations amounted to $232 million and cash flow before financing activities amounted to $105 million. This represents improvements of $75 million and $28 million, respectively, from the same quarter 2006. For the full year 2008, sales are expected to increaseby approximately 7% and operating margin is expected to improve to 8.0-8.5%. An earnings conference call will be held at 3:00 p.m. (CET) January 31. To listen in, call (in Europe) +44-207-947-5033 and (in the U.S.) +1-866-432-7186 or access www.autoliv.com under “News/Calendar”. 4th Quarter 2007 Market Overview During the fourth quarter 2007, global light vehicle production is estimated by CSM and J.D. Power to have increased by nearly 8% compared to the same quarter 2006. In Europe (including Eastern Europe), where Autoliv generates more than half of its revenues, light vehicle production is estimated to have risen by 6%. At the beginning of the quarter, light vehicle production in Western Europe was expected to be flat, while it is now estimated to have increased by 1%. Light vehicle production in Eastern Europe rose by 22%, i.e. 2% more than expected. In North America, which accounts for one quarter of Autoliv’s consolidated revenues, light vehicle production increased by 1%. GM, Ford and Chrysler (“the Detroit 3”) reduced their production by 5% compared to an expected decrease of 7%, while the Asian and European vehicle manufacturers increased their American production by 11%, which was 3 percentage points more than expected. In Japan, which accounts for one tenth of Autoliv’s sales, light vehicle production increased by 6%. For the Rest of the World (RoW) light vehicle production is estimated to have increased by 15%, primarily due to a 19% increase in China and a 17% in­crease in India. Autoliv’s market is driven not only by vehicle production but also by new vehicle models being equipped with more airbags and other safety systems in response to market demand for safer vehicles and new regulations and crash test programs. An example of such regulation was provided in September when the U.S. National Highway Traffic Safety Administration released new crash test criteria that will, in effect, mandate side curtain airbags and chest side airbags on all new light vehicles within the next five years. Consolidated Sales During the quarter, Autoliv’s consolidated net sales rose by slightly more than 11% to $1,784 million compared to the fourth quarter 2006. Excluding currency translation and acquisition effects of7% and less than 1%, respectively, organic sales (i.e. sales excluding currency translation effects, and acquisitions/divestitures) grew by nearly 4%. At the beginning of the quarter, organic sales were anticipated to grow by at least 2%. However, global light vehicle production has been 2% stronger than expected. The growth in Autoliv’s organic sales of nearly 4% was driven by strong performance in seatbelts due to the introduction of more technologically advanced seatbelts and higher global light vehicle production. Organic sales were also driven by higher penetration of side curtain airbags into an increasing number of new vehicle models, and by market share gains in safety electronics. Sales grew organically in all regions, except North America. Organic sales were driven by expanding business with certain large customers such as Renault, Nissan and BMW, while the fastest organic sales growth was seen with AvtoVaz, Fiat and the Chinese manufacturers, albeit from previously low levels. Sales by Product Sales of airbag products (including steering wheels and electronics) increased by 9% to $1,146 million. Excluding currency effects of 7%, organic sales grew by 2%. Conse­quently, the strong global vehicle production was of limited benefit to Autoliv’s airbag sales. This is due to the fact that many vehicles in emerging markets do not yet include airbags. Sales were negatively impacted by the production cuts of the Detroit 3, pricing pressure and the expiration of certain frontal airbag contracts, while strong demand for side curtain airbags (organic sales up 11%) and higher market share for safety electronics had a favorable effect. Sales of seatbelt products (including seat sub-systems) rose by 17% to $639 million. Excluding currency and acquisition effects of 10%, organic sales grew by 7%. This strong performance was due to higher light vehicle production in Asia and Eastern Europe, new business awards and the introduction of more sophisticated seatbelt systems. Sales by Region Sales from Autoliv’s European companies rose by 17% to $975 million. Excluding currency effects of 12%, sales grew organically by 5%, thereby outperforming the 1% increase in light vehicle production in Western Europe, where Autoliv derives 90% of its European revenues. This strong performance reflects the introduction of active seatbelts with electrically driven pretensioners, and the demand for seatbelts with pyrotechnic pretensioners. Sales were also driven by strong demand for side curtain airbags, market share gains in safety electronics and new seatbelt business with Fiat and in Eastern Europe. Sales increased thanks to such models as Audi’s A4; AvtoVaz’s Klassika and Priora; BMW’s Mini and Clubman; Citroën’s C4; Dacia’s Logan; Fiat’s 500; Ford’sMondeo; Kia’s Cee’d; Mercedes’ C-class; Nissan’s Qashqai and Murano; Opel’s Corsa; and Renault’s Laguna. Sales from Autoliv’s North American companies decreased by 6% to $408 million, primarily due to the production cuts of the Detroit 3 and the expiration of certain contracts for frontal airbags. Sales were also negatively impacted by pricing pressure. However, our safety electronics sales grew by 6% despite the 5% lower production of the Detroit 3. Sales were driven by new business for BMW’s X5; Buick’s Enclave; GMC’s Acadia; Saturn’s Outlook and Vue; and Volkswagen’s Golf. Sales from Autoliv’s companies in Japan increased by 22% to $181 million including currency effects of 3%. Organic growth of 19% compares favorably with the 6% increase in Japanese vehicle production. Organic growth was recorded in all product lines and was particularly strong in curtain airbags. Sales of head curtain airbags rose organically by 47%, primarily due to new business and higher production of Daewoo’s Windstorm; Lexus’ LX and GX; Mazda’s Axela; Mitsubishi’s Outlander; Nissan’s X-trail and Rogue; and Toyota’s Ist, Zone and Vitz. Sales from Autoliv’s companies in the Rest of the World (RoW) rose by 21% to $220 million. Excluding currency and acquisition effects of 7% and 5%, respectively, sales grew organically by 9%. Organic sales were driven by strong vehicle production resulting primarily in vigorous sales of seatbelts (up 22% organically) and steering wheels (up 47% organically). The demand was particularly strong in China (up 25% organically), partially as a result of sales to Brilliance-Jinbei’s Junjie; Chery’s A and S; Ford’s Mondeo; Honda’s CRV; Peugeout’s 307;and SAIC’s R75. Earnings Operating income for the fourth quarter rose by 20% to a record level of $164 million, resulting in one of the highest operating margins in Autoliv’s history of 9.2%. This is primarily due to strong sales performance and continuous cost control improvements. Gross profit increased by 11% or $33 million to $347 million despite pricing pressure from customers and higher raw material prices and costs related to financially distressed suppliers.
